IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NICKI BOYD,
                                                                          No. 69712
                                          Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                NICKI BOYD,                                               No. 69859
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                NICKI BOYD,                                         ./No. 70014
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                               FILED
                                  Respondent.
                                                                                   APR 0 1 2016

                                      ORDER DISMISSING APPEALS

                            These appeals were initiated by the filing of pro se notices
                                                                                             of
                appeal. Eighth Judicial District Court, Clark County; Dou
                                                                                   glas Smith,
                Judge.
                            Appellant's notices of appeal fail to designate any appealabl
                                                                                              e
                decisions of the district court. Accordingly, we
                            ORDER these appeals DISMISSED.



                                                                   , J.
                                        Douglas


                      La"
                Cherry


SUPREME COURT
     OF
   NEVADA




                                                                           110 703;--
                                                                               -
                       cc: Hon. Douglas Smith, District Judge
                            Nicki Boyd
                            Roy. L. Nelson, III
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


1(I) 1047A    eAttto
                                                        2